          Case 1:19-cv-00156-NONE-GSA Document 18 Filed 05/20/20 Page 1 of 2



1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   TRACYE BENARD WASHINGTON,                                    1:19-cv-00156-NONE-GSA-PC
12                Plaintiff,                                      FINDINGS AND RECOMMENDATIONS,
                                                                  RECOMMENDING THAT THIS CASE
13         vs.                                                    PROCEED ONLY AGAINST
                                                                  DEFENDANTS HICKS AND ROCHA FOR
14   DAVID HICKS, et al.,                                         USE OF EXCESSIVE FORCE IN
15                Defendants.                                     VIOLATION OF THE EIGHTH
                                                                  AMENDMENT, AND THAT ALL OTHER
16                                                                DEFENDANTS AND CLAIMS BE
                                                                  DISMISSED FOR PLAINTIFF’S FAILURE
17                                                                TO STATE A CLAIM

18                                                                OBJECTIONS, IF ANY, DUE WITHIN
                                                                  FOURTEEN DAYS
19

20          Tracye Benard Washington (“Plaintiff”) is a state prisoner proceeding pro se with this

21   civil rights action pursuant to 42 U.S.C. § 1983.1 Plaintiff filed the Complaint commencing this

22   action on February 5, 2019. (ECF No. 1.) The Complaint names as defendants Sergeant David

23   Hicks and Correctional Officer Hipolito Rocha and brings claims for excessive force, failure to

24   protect, violation of equal protection, violations of the Americans with Disabilities Act and the

25   Rehabilitation Act, and violation of the Coleman v. Brown2 consent decree.

26

27                  1
                        On March 7, 2019, Plaintiff paid the $400.00 filing fee in full for this case. (Court Record.)
28                  2
                        Coleman v. Brown, et al., 912 F.Supp 1282 (E.D. Cal., 1995).

                                                              1
          Case 1:19-cv-00156-NONE-GSA Document 18 Filed 05/20/20 Page 2 of 2



1

2           On May 19, 2020, Plaintiff notified the court that he is willing to proceed only with the
3    excessive force claims against defendants Hicks and Rocha found cognizable by the court. (ECF
4    No. 17.)
5           Based on the foregoing, it is HEREBY RECOMMENDED that:
6           1.     This action proceed only on Plaintiff’s claims against defendants Sergeant David
7                  Hicks and Correctional Officer Hipolito Rocha for use of excessive force in
8                  violation of the Eighth Amendment;
9           2.     All remaining claims and defendants be dismissed from this action;
10          3.     Plaintiff’s claims for failure to protect, violation of equal protection, violations of
11                 the ADA and RA, and violation of the Coleman v. Brown consent decree be
12                 dismissed from this action based on Plaintiff's failure to state any claims upon
13                 which relief may be granted; and
14          4.     This case be referred back to the Magistrate Judge for further proceedings,
15                 including initiation of service of process.
16          These Findings and Recommendations will be submitted to the United States District
17   Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within
18   fourteen (14) days after the date of service of these Findings and Recommendations, Plaintiff
19   may file written objections with the Court. The document should be captioned “Objections to
20   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
21   objections within the specified time may waive the right to appeal the District Court’s order.
22   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
23
     IT IS SO ORDERED.
24

25      Dated:    May 20, 2020                              /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
26

27

28

                                                     2
